PER CURIAM
In this action to enforce an oral contract to make a will, the trial court found for plaintiff and imposed a constructive trust in her favor on the assets of the decedent’s estate. The personal representative appeals. We affirm.
An oral contract to make a will is unenforceable, unless it was made before January 1, 1974. ORS 112.270. The issues on appeal are whether the evidence is clear and convincing that there was a contract and that it was entered into before that daté, whether there is sufficient corroboration to satisfy the requirements of ORS 115.195, assuming that they apply, and whether plaintiff breached the contract. The trial court resolved those questions in plaintiffs favor.
We have read the transcript, examined the exhibits, and considered the arguments on appeal. On de novo review, we generally agree with the trial court’s findings and conclusions. A detailed opinion would not add anything of significance to those findings or be of value to the bench or bar. We affirm the judgment.
Affirmed.